Citation Nr: 1124559	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-35 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Network Authorization and Payment Center in Fort Harrison, Montana


THE ISSUE

Entitlement to payment of or reimbursement for medical expenses incurred in connection with treatment at St. Anthony's Central Hospital from December 31, 2004, to January 3, 2005, and not covered by the Veteran's homeowners policy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to June 1985.

This matter is before the Board of Veterans' Appeals on appeal from a decision of the Department of Veterans Affairs (VA) Network Authorization and Payment Center in Fort Harrison, Montana.


FINDINGS OF FACT

1.  The Veteran was enrolled in the VA health care system at the time the medical treatment was provided, he received VA medical services within the preceding 24 months, and his is financially liable for such treatment. 

2.  State Farm Insurance Company made a partial payment of $5000.00, the maximum allowance under the Veteran's homeowner's insurance; the Veteran has no other coverage under a health plan contract for payment of or reimbursement for expenses in excess of the $5000.00 paid by State Farm, associated with his hospitalization in a private facility from December 31, 2004 to January 3, 2005.

3.  All treatment at St. Anthony's Central Hospital was for a medical emergency, another VA or Federal facility was not feasibly available at the time the Veteran was treated, and the Veteran was discharged from the private facility once he was medically stabilized.


CONCLUSION OF LAW

The criteria for payment of or reimbursement for medical expenses incurred in connection with treatment at St. Anthony's Central Hospital from December 31, 2004, to January 3, 2005, and not covered by the Veteran's homeowners policy have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1008 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The record reflects that the appellant's claim was denied because the costs of the hospitalization were partially covered ($5,000.00) by his home owners insurance.  The originating agency has conceded and the Board agrees that all of the other criteria for payment of or reimbursement for the expenses associated with the Veteran's hospitalization from December 31, 2004, to January 3, 2005, were met.  While the originating agency's denial was correct on the basis of the law as it then existed, the law has been amended to authorize payment or reimbursement in cases in which a third party has partially covered the expenses of the hospitalization.  VA has published notice of changes in the regulations intended to implement the change in the law, but those changes are not yet in effect.

Under the amended version of the statute, while State Farm did make a $5000.00 partial payment towards the Veteran's substantial medical expenses incurred during his emergency hospitalization at St. Anthony's Central Hospital, the Veteran is entitled to reimbursement for or payment of the amount by which the costs for emergency treatment exceeded the amount paid by the third party, except that the amount payable may not exceed the maximum amount payable established under paragraph (1)(A).  38 U.S.C.A. § 1725(c)(4)(A).  



							(CONTINUED ON NEXT PAGE)


ORDER

Payment of or reimbursement for medical expenses incurred in connection with treatment at St. Anthony's Central Hospital from December 31, 2004, to January 3, 2005, and not covered by the Veteran's homeowners policy is granted.



___________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


